Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 1 of 19 PageID #: 268




                          EXHIBIT A
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 2 of 19 PageID #: 269




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JAPAN DISPLAY INC. and PANASONIC                   §
 LIQUID CRYSTAL DISPLAY CO., LTD.,                  §
                                                    §   C.A. NO. 2:20-cv-00283-JRG
        Plaintiffs,                                 §
                                                    §
 v.                                                 §
                                                    §
 TIANMA MICROELECTRONICS CO.                        §   JURY TRIAL DEMANDED
 LTD.,                                              §
                                                    §
      Defendant.                                    §
 JAPAN DISPLAY INC.,                                §
                                                    §
        Plaintiff,                                  §
                                                    §   C.A. NO. 2:20-cv-00284-JRG
 v.                                                 §
                                                    §
 TIANMA MICROELECTRONICS CO.                        §   JURY TRIAL DEMANDED
 LTD.,                                              §
                                                    §
      Defendant.                                    §
 JAPAN DISPLAY INC.,                                §
                                                    §
        Plaintiff,                                  §
                                                    §   C.A. NO. 2:20-cv-00285-JRG
 v.                                                 §
                                                    §
 TIANMA MICROELECTRONICS CO.                        §   JURY TRIAL DEMANDED
 LTD.,                                              §
                                                    §
        Defendant.                                  §


                                    PROTECTIVE ORDER

       WHEREAS, Plaintiffs Japan Display Inc. (“JDI”) and Panasonic Liquid Crystal Display

Co., Ltd.’s (“PLD”) (collectively “Plaintiffs”) and defendant Tianma Microelectronics Co. Ltd.

(“Tianma” or “Defendant”), hereafter referred to as “the Parties,” believe that certain information

that is or will be encompassed by discovery demands by the Parties involves the production or

                                                1
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 3 of 19 PageID #: 270




disclosure of trade secrets, confidential business information, or other proprietary information in

the above captioned litigations (the “Action”);

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c);

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information, or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing a legend or stamp on such document,

       information or material as follows: “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       The words “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” shall be placed clearly on

       each page of the Protected Material (except deposition and hearing transcripts) for which

       such protection is sought.         For deposition and hearing transcripts, the words

       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

       “HIGHLY CONFIDENTIAL – SOURCE CODE” shall be placed on the cover page of the

       transcript (if not already present on the cover page of the transcript when received from the

       court reporter) by each attorney receiving a copy of the transcript after that attorney

       receives notice of the designation of some or all of that transcript as “CONFIDENTIAL,”

       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY



                                                  2
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 4 of 19 PageID #: 271




       CONFIDENTIAL – SOURCE CODE.”

2.     Any document produced under Patent Rules 2-2, 3-2, or 3-4 before issuance of this

       Order with the designation “CONFIDENTIAL” or “CONFIDENTIAL - OUTSIDE

       ATTORNEYS’ EYES ONLY” shall receive the same treatment as if designated

       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this Order, unless

       and until such document is redesignated to have a different classification under this Order.

3.     With respect to documents, information, or material designated “CONFIDENTIAL,

       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

       CONFIDENTIAL – SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the

       provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

       all documents, electronically stored information, and things as defined by the Federal Rules

       of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as

       exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to

       pleadings and other court filings; (d) affidavits; and (e) stipulations.          All copies,

       reproductions, extracts, digests, and complete or partial summaries prepared from any

       DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

       treated as such under this Order.

4.     A     designation   of   Protected    Material    (i.e.,   “CONFIDENTIAL,”         “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

       SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of




       1
         The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL --
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE,” both
individually and collectively.

                                                 3
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 5 of 19 PageID #: 272




       documents, information or material that has not been designated as DESIGNATED

       MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

       treatment.   Any party that inadvertently or unintentionally produces Protected Material

       without designating it as DESIGNATED MATERIAL may request destruction of that

       Protected Material by notifying the recipient(s), as soon as reasonably possible after the

       producing Party becomes aware of the inadvertent or unintentional disclosure, and

       providing replacement Protected Material that is properly designated. The recipient(s) shall

       then destroy all copies of the inadvertently or unintentionally produced Protected Materials

       and any documents, information or material derived from or based thereon, and within two

       (2) business days notify the producing Party in writing that it has done so.

5.     “CONFIDENTIAL” documents, information, and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:

       (a)    outside counsel of record in this Action for the Parties;

       (b)    employees of such counsel assigned to and reasonably necessary to assist such
              counsel in the litigation of this Action;

       (c)    in-house counsel for the Parties who either have responsibility for making decisions
              dealing directly with the litigation of this Action, or who are assisting outside
              counsel in the litigation of this Action;

       (d)    up to and including three (3) designated representatives of each of the Parties to the
              extent reasonably necessary for the litigation of this Action, except that either Party
              may in good faith request the other Party’s consent to designate one or more
              additional representatives, the other Party shall not unreasonably withhold such
              consent, and the requesting Party may seek leave of Court to designate such
              additional representative(s) if the requesting Party believes the other Party has
              unreasonably withheld such consent;

       (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
              an affiliate of a Party) retained for the purpose of this litigation and employees of
              such outside consultants or experts assigned to and reasonably necessary to assist


                                                 4
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 6 of 19 PageID #: 273




             such outside consultants or experts in this Action, provided that: (1) such
             consultants or experts are not presently employed by the Parties hereto or a Party’s
             competitor for purposes other than this Action, and is not anticipated to become an
             employee of a Party or a Party’s competitor; (2) before access is given, the
             consultant or expert has completed the Undertaking attached as Appendix A hereto
             and the same is served upon the producing Party with (i) a current curriculum vitae
             of the consultant or expert; (ii) identification of the full name of the expert or
             consultant and the city or state of his or her primary residence; (iii) identification
             of the expert or consultant’s current employer(s); (iv) identification of each person
             or entity from whom the expert or consultant has received compensation or funding
             for work in his or her areas of expertise or to whom the expert or consultant has
             provided professional services, including in connection with a litigation, at any
             time during the preceding five years and the party to the litigation for whom such
             work was done; (v) identification (by name and number of the case, filing date,
             and location of court) of any litigation in connection with which the expert or
             consultant has offered testimony, including through a declaration, report, or
             testimony at a deposition or trial, during the preceding five years; and (vi)
             identification of any patents or patent applications in which the expert or consultant
             is identified as an inventor or applicant, is involved in prosecuting or maintaining,
             or has any pecuniary interest. Should the expert or consultant believe any of the
             information required by this subparagraph is subject to a confidentiality obligation
             to a third party, then the expert or consultant should provide whatever information
             he or she believes can be disclosed without violating any confidentiality
             agreements, and the Party seeking to disclose the expert or consultant shall be
             available to meet and confer with the producing Party regarding any such
             information. The information required by section (2) of this subparagraph shall be
             provided to the producing Party at least five (5) business days before access to the
             Protected Material is to be given to that consultant so that the producing Party has
             an opportunity to object to and notify the receiving Party in writing that it objects
             to disclosure of Protected Material to the consultant or expert. The Parties agree to
             promptly confer and use good faith to resolve any such objection. If the Parties
             are unable to resolve any objection, the objecting Party may file a motion with the
             Court within fifteen (15) days of the notice, or within such other time as the Parties
             may agree, seeking a protective order with respect to the proposed disclosure. The
             objecting Party shall have the burden of proving the need for a protective order. No
             disclosure shall occur until all such objections are resolved by agreement or Court
             order;

       (f)   independent litigation support services, including persons working for or as court
             reporters, graphics or design services, jury or trial consulting services (including
             mock jurors), interpreters or translators (provided such interpreter or translator has
             also completed the Undertaking attached hereto as Appendix A), and photocopy,
             document imaging, and database services retained by counsel and reasonably
             necessary to assist counsel with the litigation of this Action; provided, however,
             that no person who is a Party or a director, officer, managing agent, or other
             employee of a Party or Party’s competitor may be retained within the meaning of


                                               5
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 7 of 19 PageID #: 274




              this subparagraph; and

       (g)    the Court and its personnel.

6.     A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

7.     Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

       be used for any other purpose. Any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any

       such copies, duplicates, extracts, summaries or descriptions shall be classified

       DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.     To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

       limitation, the producing Party may designate such Protected Material “HIGHLY

       CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such Protected

       Material includes computer source code or files that define or otherwise describe in detail

       the algorithms or structure of software or hardware designs or live data (e.g., database files

       or data as it exists residing in a database or databases) (“Source Code Material”), the



                                                 6
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 8 of 19 PageID #: 275




       producing Party may designate such Protected Material as “HIGHLY CONFIDENTIAL –

       SOURCE CODE.”

9.     For Protected Material designated HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

       listed in paragraphs 5(a-b) and (e-g).

10.    For Protected Material designated HIGHLY CONFIDENTIAL – SOURCE CODE, the

       following additional restrictions apply:

       (a)    Pursuant to the Court’s “Standing Order Regarding Pretrial Procedures in Civil
              Cases Assigned to Chief Judge Rodney Gilstrap During the Present COVID-19
              Pandemic,” dated April 20, 2020, which “finds that in-person source code review
              is unduly hazardous” and directs the parties to develop “procedures that will enable
              the receiving party’s authorized personnel (e.g., outside counsel and experts) to
              review source code during the pandemic without the need for travel or in-person
              code review,” access to a Party’s Source Code Material shall be provided in a
              secure remote viewing environment that is (1) hosted in the United States, (2)
              navigable in the English language, and (3) simultaneously accessible from an
              Internet connected device by at least six (6) users of the receiving Party who shall
              be physically located in the United States;

       (b)    The Parties agree to cooperate in good faith to implement remote viewing protocols to
              maintain the security and integrity of the producing Party’s Source Code Material
              and not unreasonably hinder the receiving Party’s ability to efficiently and
              effectively conduct the prosecution or defense of this Action;

       (c)    The producing Party shall provide the receiving Party with information explaining
              how to access and operate the remote viewing environment in order to access the
              produced Source Code Material;

       (d)    The producing Party will produce Source Code Material in native format in the
              remote viewing environment as described above. The producing Party shall install
              tools that are sufficient for viewing the Source Code Material (including at least
              KLayout, available at https://www.klayout.de/build.html), printing the Source
              Code Material to PDF, and taking screenshots of the Source Code Material. The
              receiving Party’s outside counsel or experts/consultants may request that
              additional commercially available software tools be installed in the remote viewing
              environment, provided, however, that (1) the receiving Party provides an
              appropriate license to such software tools; (2) the producing Party approves such
              software tools; and (3) such other software tools are reasonably necessary for the
              receiving Party to perform its review of the Source Code Material consistent with

                                                  7
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 9 of 19 PageID #: 276




               all of the protections herein. The producing Party shall approve reasonable
               requests for additional software tools. The receiving Party must provide the
               producing Party with the CD, DVD, file path, or Advanced Package Tool package
               containing such licensed software tool(s) at least four (4) business days in advance
               of the date upon which the receiving Party wishes to have the additional software
               tools available for use in the remote viewing environment. The producing Party
               shall make reasonable attempts to install the requested software but will not be held
               responsible for the proper setup, functioning, or support of any software requested
               by the receiving Party;

       (e)     Access to Protected Material designated HIGHLY CONFIDENTIAL – SOURCE
               CODE shall be limited to outside counsel and up to three (3) outside consultants
               or experts2 (i.e., not existing employees or affiliates of a Party or an affiliate of a
               Party) retained for the purpose of this litigation and approved to access such
               Protected Materials pursuant to paragraph 5(e) above, as well as those individuals
               in paragraphs 5(b), 5(f), and 5(g) above, except that mock jurors shall not have
               access to Protected Material designated HIGHLY CONFIDENTIAL – SOURCE
               CODE;

       (f)     A receiving Party may include excerpts of Source Code Material in a pleading,
               exhibit, expert report, discovery document, deposition transcript, or other Court
               document, provided that the Source Code Material is appropriately designated
               under this Order, restricted to those who are entitled to have access to them as
               specified herein, and, if filed with the Court, filed under seal in accordance with
               the Court’s rules, procedures, and orders. To the extent portions of Source Code
               Material are included or cited in any document, information, or material
               ( “ Source Code Document”) (such as a deposition transcript), either (1) the entire
               Source Code Document will be stamped and treated as HIGHLY CONFIDENTIAL
               – SOURCE CODE or (2) those pages containing the cited Source Code Material will
               be separately stamped and treated as HIGHLY CONFIDENTIAL – SOURCE
               CODE;

       (g)     Except as set forth in paragraph 10(h) and 10(k) below, no electronic copies of
               Source Code Material shall be made without prior written consent of the producing
               Party, except as necessary to create documents consistent with paragraph 10(f);

       (h)     The receiving Party shall be permitted to request production of a reasonable number
               of electronic copies of portions of Source Code Material, all of which shall be
               designated and clearly labeled “HIGHLY CONFIDENTIAL – SOURCE CODE.”
               Using the software available in the remote viewing environment, the receiving
               Party shall either create PDFs or take electronic screenshots of the portions of

       2
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.

                                                  8
US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 10 of 19 PageID #: 277




               Source Code Material the receiving Party is requesting and save them in a folder
               named “Print Requests” with a subfolder identifying the date of the request. The
               filename of the requests must include identifying information, such as the GDS
               filename followed by a unique number. The production request shall be served via
               email identifying the subfolders of the “Print Requests” folder that the receiving
               Party is requesting to be produced. Within three (3) business days of such request,
               the producing Party shall electronically produce all such requested Source Code
               Material endorsed with unique Bates numbers, the filename, and the “HIGHLY
               CONFIDENTIAL – SOURCE CODE” designation (the “Produced Source Code
               Materials”);

        (i)    The receiving Party shall store the electronic Produced Source Code Materials in
               a secure electronic storage location physically located in the United States that is
               accessible only by those authorized under paragraphs 5(a) and 5(b) (the receiving
               Party’s outside counsel and relevant employees thereof). Except as permitted by
               paragraphs 10(f) and 10(k), the electronic Produced Source Code Materials shall
               not be copied to any other electronic storage location, except temporarily as
               technically necessary to electronically view the materials (i.e., a temporary copy
               stored in a viewing computer’s memory). The electronic Produced Source Code
               Materials shall not transmitted by email or transmitted externally;

        (j)    The receiving Party shall be allowed to make printouts of the Produced Source
               Code Materials as reasonably necessary to collaborate between the receiving
               Party’s outside counsel, consultants, or experts, provided that any such printouts
               shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” and treated as
               such, and the receiving Party maintains a log of all such materials that are printed.
               Such printouts may only be transported via hand carry, Federal Express or other
               similarly reliable courier. If the receiving Party’s outside counsel, consultants, or
               experts obtain printouts of the Produced Source Code Materials, the receiving
               Party shall ensure that such outside counsel, consultants, or experts keep the
               printouts in a secured locked area in the offices of such outside counsel,
               consultants, or expert. The receiving Party may also temporarily keep the printouts
               at: (i) the Court for any proceedings(s) relating to the Source Code Material, for
               the dates associated with the proceeding(s); (ii) the sites where any deposition(s)
               relating to the Source Code Material are taken, for the dates associated with the
               deposition(s); and (iii) any intermediate location reasonably necessary to transport
               the printouts (e.g., a hotel prior to a Court proceeding or deposition); and

        (k)    For the purpose of Court proceeding(s) or deposition(s) as set forth in paragraph
               10(j) above, Produced Source Code Material may be loaded onto a stand-alone
               computer or removable electronic media (e.g., a DVD, CD-ROM, or flash memory
               “stick”) and is at all times subject to the transport restrictions set forth therein.

 11.    Any attorney representing a Party and any person associated with a Party and permitted

        to receive the other Party’s Protected Material that is designated HIGHLY

                                                 9
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 11 of 19 PageID #: 278




        CONFIDENTIAL          –   SOURCE         CODE     (collectively    “HIGHLY       SENSITIVE

        MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

        part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not

        prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

        application pertaining to the field of the invention of the patents-in-suit on behalf of the

        receiving Party or its acquirer, successor, predecessor, or other affiliate during the pendency

        of this Action and for one year after its conclusion, including any appeals. For purposes of

        this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising,

        or otherwise affecting the scope or maintenance of patent claims. To avoid any doubt,

        “prosecution” as used in this paragraph does not include representing a party in a

        proceeding that challenges a patent before a domestic or foreign agency (including, but not

        limited to, a reissue protest, ex parte reexamination, inter partes reexamination, post grant

        review, covered business method patent review, or inter partes review) (collectively,

        “Validity Challenge Proceedings”). For the further avoidance of doubt, this prosecution

        bar applies to preparing and/or providing advice, counsel, or suggestions regarding, or in

        any other way influencing, new or amended claims in connection with proceedings before

        the Patent and Trademark Appeal Board (PTAB) or United States Patent and Trademark

        Office, but does not apply to other participation in Validity Challenge Proceedings. To

        ensure compliance with the purpose of this provision, each Party shall create an “Ethical

        Wall” between those persons with access to HIGHLY SENSITIVE MATERIAL and any

        individuals who, on behalf of the Party or its acquirer, successor, predecessor, or other

        affiliate, prepare, prosecute, supervise or assist in the preparation or prosecution of any

        patent application as described above.



                                                  10
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 12 of 19 PageID #: 279




 12.    Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        may request the return of such documents, information, or other material by promptly

        notifying the recipient(s) in writing and providing a privilege log for the inadvertently or

        unintentionally produced documents, information or other material. The recipient(s) shall

        immediately gather and destroy all copies of such documents, information or other

        material and shall confirm in writing to the producing Party that it has done so within two

        (2) business days. In addition, information that contains privileged matter or attorney

        work product shall be destroyed immediately by the receiving Party if such information

        appears on its face to have been inadvertently produced, and within two (2) business days

        notify the producing Party in writing that it has done so. Pursuant to Federal Rule of

        Evidence 502(d) and (e), the production of a privileged or work product protected

        document is not a waiver of privilege or protection from discovery in this case or in any

        other federal proceeding. For example, the mere production of privileged or work product

        protected documents in this case as part of a mass production is not itself a waiver in this

        case or any other federal or state proceeding.


                                                  11
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 13 of 19 PageID #: 280




 13.    No privileged communications and/or attorney work product that either (1) occurred after

        the filing of this lawsuit(s) or (2) is between a Party and its counsel of record relating to

        this litigation, need be identified on a privilege log, except as provided under Patent Rule

        3-7 or otherwise agreed by the Parties or ordered by the Court.

 14.    There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

 15.    Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party; (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information; (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL; (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director or employee of

        a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraphs 9 and 10(e) of this Order); (vi) an

        independent contractor, consultant, or expert retained for the purpose of this litigation

        who has been approved to receive DESIGNATED MATERIAL pursuant to paragraph 5(e)

        of this Order; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons

        entitled hereunder to access to DESIGNATED MATERIAL.                          DESIGNATED


                                                  12
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 14 of 19 PageID #: 281




        MATERIAL shall not be disclosed to any other persons unless prior authorization is

        obtained from counsel representing the producing Party or from the Court.

 16.    Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

        ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to this Order.

        Access to the deposition or hearing transcript so designated shall be limited in accordance

        with the terms of this Order. Until expiration of the 30-day period, the entire deposition

        or hearing transcript shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’

        EYES ONLY.”

 17.    Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing.      Exhibits to a filing shall conform

        to the labeling requirements set forth in this Order. If a pretrial pleading filed with the

        Court, or an exhibit thereto, discloses or relies on confidential documents, information or

        material, such confidential portions shall be redacted to the extent necessary and the

        pleading or exhibit filed publicly with the Court.

 18.    The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.


                                                  13
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 15 of 19 PageID #: 282




 19.    A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn.                 If the designating Party does

        not agree to redesignation within ten (10) days of receipt of the written request, the

        requesting Party may apply to the Court for relief. Upon any such application to the Court,

        the burden shall be on the designating Party to show why its classification is proper. Such

        application shall be treated procedurally as a motion to compel pursuant to Federal Rules

        of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions. In making

        such application, the requirements of the Federal Rules of Civil Procedure and the Local

        Rules of the Court shall be met. Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

 20.    Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

 21.    To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contend the discovery sought

        involves trade secrets, confidential business information, or other proprietary information,

        then such Third Parties may agree to be bound by this Order. A Third Party’s use of this

        Order to protect its trade secrets, confidential business information, or other proprietary

        information does not entitle that Third Party to access Protected Material produced by any

        Party in this Action.


                                                 14
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 16 of 19 PageID #: 283




 22.    To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

        ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” any documents,

        information or other material, in whole or in part, produced or given by such Third Parties.

        The Third Parties shall have ten (10) days after production of such documents, information

        or other materials to make such a designation. Until that time period lapses or until such a

        designation has been made, whichever occurs sooner, all documents, information, or other

        material so produced or given shall be treated as “CONFIDENTIAL” in accordance with

        this Order.

 23.    Within sixty (60) days of final termination of this Action, including any appeals, all

        DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

        descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

        into any privileged memoranda of the Parties and materials which have been admitted into

        evidence in this Action), shall at the receiving Party’s election either be returned to the

        producing Party or be destroyed, and the receiving Party shall verify the return or

        destruction by letter furnished to the producing Party. Notwithstanding this provision,

        outside counsel for the Parties may retain all court papers and exhibits, trial transcripts,

        trial exhibits, expert reports, depositions transcripts (and exhibits thereto), consultant work

        product, and attorney work product (but not document productions), provided that any

        such materials are maintained and protected in accordance with the terms of this Order,

        but must make reasonable, good faith efforts to redact excerpts of Source Code Materials

        in any such retained materials.

 24.    The failure to designate documents, information or material in accordance with this Order


                                                  15
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 17 of 19 PageID #: 284




        and the failure to object to a designation at a given time shall not preclude the filing of a

        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order or the production of documents, information and material

        hereunder shall in no way constitute a waiver of any objection to the furnishing thereof,

        all such objections being hereby preserved.

 25.    Any Party knowing or believing that any other party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        party and has been unable to resolve the matter by agreement may move the Court for such

        relief as may be appropriate in the circumstances.        Pending disposition of the motion by

        the Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.

 26.    Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

        publication of the documents, information and material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information or other material or its contents.

 27.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

 28.    Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.




                                                   16
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 18 of 19 PageID #: 285




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  JAPAN DISPLAY INC. and PANASONIC           §
  LIQUID CRYSTAL DISPLAY CO., LTD.,          §
                                             §   C.A. NO. 2:20-cv-00283-JRG
         Plaintiffs,                         §
                                             §
  v.                                         §
                                             §
  TIANMA MICROELECTRONICS CO.                §   JURY TRIAL DEMANDED
  LTD.,                                      §
                                             §
       Defendant                             §
  JAPAN DISPLAY INC.,                        §
                                             §
         Plaintiff,                          §
                                             §   C.A. NO. 2:20-cv-00284-JRG
  v.                                         §
                                             §
  TIANMA MICROELECTRONICS CO.                §   JURY TRIAL DEMANDED
  LTD.,                                      §
                                             §
       Defendant.                            §
  JAPAN DISPLAY INC.,                        §
                                             §
        Plaintiff,                           §
                                             §   C.A. NO. 2:20-cv-00285-JRG
  v.                                         §
                                             §
  TIANMA MICROELECTRONICS CO.                §   JURY TRIAL DEMANDED
  LTD.,                                      §
                                             §
         Defendant.                          §


                                 APPENDIX A
              UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                             PROTECTIVE ORDER

        I, ___________________________________________, declare that:

 1.     My address is _________________________________________________________.

        My current employer is _________________________________________________.


                                           17
 US 7395944
Case 2:20-cv-00285-JRG Document 33-1 Filed 02/10/21 Page 19 of 19 PageID #: 286




        My current occupation is ________________________________________________.

 2.     I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

 3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any information designated as “CONFIDENTIAL,” “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

        SOURCE CODE” that is disclosed to me.

 4.     Promptly upon termination of these actions, I will return or destroy all documents and

        things designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

        “HIGHLY CONFIDENTIAL – SOURCE CODE” that came into my possession, and all

        documents and things that I have prepared relating thereto, to the outside counsel for the

        party by whom I am employed.

 5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

        I declare under penalty of perjury that the foregoing is true and correct.



 Signature ________________________________________

 Date ____________________________________________




                                                 18
 US 7395944
